Name: 87/370/EEC: Council Decision of 26 May 1987 concerning the conclusion of the Agreement in the form of an Exchange of Letters amending the Agreement of 14 July 1986 adjusting the Agreement between the European Economic Community and the Kingdom of Norway, concerning mutual trade in cheese
 Type: Decision
 Subject Matter: nan
 Date Published: 1987-07-17

 Avis juridique important|31987D037087/370/EEC: Council Decision of 26 May 1987 concerning the conclusion of the Agreement in the form of an Exchange of Letters amending the Agreement of 14 July 1986 adjusting the Agreement between the European Economic Community and the Kingdom of Norway, concerning mutual trade in cheese Official Journal L 196 , 17/07/1987 P. 0077*****COUNCIL DECISION of 26 May 1987 concerning the conclusion of the Agreement in the form of an Exchange of Letters amending the Agreement of 14 July 1986 adjusting the Agreement between the European Economic Community and the Kingdom of Norway, concerning mutual trade in cheese (87/370/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation of the Commission, Whereas the Agreement in the form of an Exchange of Letters of 14 July 1986 (1) adjusting the Agreement between the European Economic Community and the Kingdom of Norway concerning mutual trade in cheese consequent upon the accession of Spain and Portugal to the Community, provides for the Community to maintain traditional imports into Spain of cheese from Norway; Whereas the only types of cheese included were Jarlsberg and Ridder, and a small traditional flow of processed cheese from Norway to Spain was not taken into account; Whereas the Kingdom of Norway has requested that this omission be corrected by replacing eight tonnes of Jarlsberg and Ridder cheese by the same quantity of processed cheese; Whereas the Article 113 Committee has issued a favourable opinion; Whereas the Commission has held consultations on the matter with the Government of Norway that have led to agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters amending the Agreement of 14 July 1986 adjusting the Agreement between the European Economic Community and the Kingdom of Norway concerning mutual trade in cheese is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 26 May 1987. For the Council The President L. TINDEMANS (1) OJ No L 328, 22. 11. 1986, p. 80.